Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 1 of 13




                              EXHIBIT B
Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 2 of 13


          Chase Bank USA, N.A.
          PO Box 15519
          Wilmington DE 19850-5519




          Stephanie A. Einfeld
          1777 Timothy Dr.
          Steamboat Springs, CO 80487-2325




                     October 03, 2015 • Southwest Airlines® Rapid Rewards® credit card ending in: 5871

                             Important Changes to Your Account Terms
We are making changes to your Cardmember Agreement. The changes to the Annual Percentage Rates (APRs)
described below are to standardize these terms for cardmembers who have the same type of account. Below is a
summary of all the changes that are being made to your account terms. All changes take effect 12/11/15.
These changes will impact your account as follows:
Transactions made on or after 10/21/15: As of 12/11/15, changes to the APRs described below will apply to these
transactions.
Transactions made before 10/21/15: Current APRs will continue to apply to these transactions.
Rejecting changes: You have the right to reject the changes in the Revised Terms table. If you want to reject them,
you must contact us by 12/10/15. Call us at 1-800-792-0001 or write to us at Cardmember Services, P.O. Box 15098,
Wilmington, DE, 19850-5098. You can also reach us at our TTY number 1-800-955-8060. However, if you reject these
changes, you will not be able to use your account for new transactions and your account will be closed. You will still be
responsible for paying monthly payments until your balance is paid in full.

                                             Revised Terms as of 12/11/15

Cash Advance and Overdraft
Advance APRs                        24.99%. This APR will vary with the market based on the Prime Rate.

Balance Transfer Fee                Either $5 or 5% of the amount of each transaction, whichever is greater.

Cash Advances Fee                   Either $10 or 5% of the amount of each transaction, whichever is greater.

Late Payment Fee                    Up to $15 if your balance is less than $100; up to $27 if the balance is $100 to
                                    less than $250; up to $37 if the balance is $250 or more.
Return Payment Fee                  Up to $37


Additional Information About These Changes
Variable Rates/ Prime Rate: Variable APR(s) are based on the highest U.S. Prime Rate (currently 3.25% as of
10/03/15) published in the Money Rates section of The Wall Street Journal two business days (not weekends or federal
holidays) before your statement closing date. Any new rate will be applied as of the first day of your billing cycle during
which the Prime Rate has changed.


                            SEE BACK OF PAGE for more important information about your account.
      1
                                     * THIS IS A DUPLICATE COPY *                                                      CIT012
 Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 3 of 13


Cash Advance and Overdraft Advance APR: We add 21.74% to the Prime Rate to determine the Cash Advance
and Overdraft Advance APRs (daily periodic rate currently 0.04175%). Maximum APR 29.99% (currently 0.08217%).
Penalty Fees (Late Payment Fee and Return Payment Fee): A single violation of each type will not exceed $27.
However, if another violation of the same type occurs within six monthly billing periods we will charge up to the
maximum fee in the table above. The Late Payment and Return Payment fees will not exceed the related minimum
payment that was due.
Amendment to your Cardmember Agreement: The changes described in the Summary and additional information
section of this notice amend your Cardmember Agreement and replace the corresponding terms that currently apply.
Any terms of your account not described in this notice continue to apply.




      2
 Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 4 of 13


           Chase Bank USA, N.A.
           PO Box 15519
           Wilmington DE 19850-5519




           Stephanie A. Einfeld
           1777 Timothy Dr.
           Steamboat Springs, CO 80487-2325




                             Southwest Airlines® Rapid Rewards® credit credit card ending in 5871

                               Important Change to Your Account Terms
We are making a change to your Cardmember Agreement. The change to the Annual Percentage Rate (APR)
described below is to standardize terms for cardmembers who have the same type of account. Below is a summary of
the change that is being made to your account terms. This change takes effect 09/15/16.
This change will impact your account as follows:
Transactions made on or after 09/15/16: As of 09/15/16, the change to the APR described below will apply to these
transactions.
Transactions made before 09/15/16: The current APR will continue to apply to these transactions.
Rejecting this change: You have the right to reject the change in the Revised Terms table. If you want to reject it, you
must contact us by 09/14/16. Call us at 1-800-792-0001 or write to us at Cardmember Services, P.O. Box 15098,
Wilmington, DE, 19850-5098. You can also reach us at our TTY number 1-800-955-8060. If you reject this change, you
will not be able to use your account for new transactions and your account will be closed. You will still be responsible for
paying monthly payments until your balance is paid in full.

                                            Revised Terms as of 09/15/16

Cash Advance APR                    25.24% This APR will vary with the market based on the prime rate.


Additional Information About This Change
Variable Rates/ Prime Rate: Variable APRs are based on the highest U.S. prime rate (currently 3.50% as of 06/30/16)
published in the Money Rates section of The Wall Street Journal two business days (not weekends or federal holidays)
before your statement closing date. Any new rate will be applied as of the first day of your billing cycle during which the
prime rate has changed. The APR disclosed in this notice is 25.24% as of 06/30/16. If the prime rate has changed since
that date, your rate may be different.
Cash Advance APR: We add 21.74% to the prime rate to determine the Cash Advance APR (daily periodic rate
currently 0.06915%). Maximum APR 29.99% (currently 0.08217%).
Amendment to your Cardmember Agreement: The change described in the Revised Terms Summary and Additional
Information sections of this notice amends your Cardmember Agreement and replaces the corresponding terms that
currently apply. Any terms of your account not described in this notice continue to apply.




       3
                                      * THIS IS A DUPLICATE COPY *                                                      CTE013
Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 5 of 13




    4
 Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 6 of 13


           Chase Bank USA, N.A.
           PO Box 15519
           Wilmington DE 19850-5519




           Stephanie A. Einfeld
           1777 Timothy Dr.
           Steamboat Springs, CO 80487-2325




                                     Southwest Rapid Rewards® credit card ending in 9919

                              Important Changes to Your Account Terms
We're making the following changes to your Cardmember Agreement as described below. We're changing the fee(s) on
your account to standardize terms for cardmembers who have the same type of account. All changes take effect
02/25/19.
Rejecting changes: You have the right to reject the changes in the Revised Terms table, but you must contact us by
02/24/19 if you want to do this. Call us at 1-800-792-0001 or write to us at Cardmember Services, PO Box 15098,
Wilmington, DE, 19850-5098. If you're hard of hearing, you can communicate with us over TTY at 1-800-955-8060. If
you reject these changes, we will close your account and you will not be able to use it for new transactions. You will still
be responsible for making monthly payments until your balance is paid in full.

                                             Revised Terms as of 02/25/19
Late Payment Fee                                   Up to $39
Return Payment Fee                                 Up to $39

Additional Information About These Changes
Penalty Fees (Late Payment Fee and Return Payment Fee): A single violation of each type will not exceed $28.
However, if another violation of the same type occurs within six monthly billing periods, we will charge up to the
maximum fee in the table above. The Late Payment and Return Payment fees will not exceed the related minimum
payment that was due.
Amendment to your Cardmember Agreement: The changes described in the Revised Terms Summary and
Additional Information sections of this notice amend your Cardmember Agreement and replace the corresponding terms
that currently apply. Any terms of your account not described in this notice continue to apply.




       5
                                       * THIS IS A DUPLICATE COPY *                                                      CTE020
Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 7 of 13




    6
 Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 8 of 13


           Chase Card Services
           PO Box 15519
           Wilmington DE 19850-5519




           Stephanie A. Einfeld
           1777 Timothy Dr.
           Steamboat Springs, CO 80487-2325




                                Southwest Rapid Rewards® Credit Card ending in 9919

                                      Important Changes to Your Account Terms

Notice: Your Cardmember Agreement and associated Rewards Program Agreement (if any) were assigned to
JPMorgan Chase Bank, N.A., as successor by merger to Chase Bank USA, N.A., on 05/18/2019. Furthermore, beginning
05/18/2019 all references to Chase Bank USA, N.A. in your Guide to Benefits and any additional account agreements
and documents shall be read as JPMorgan Chase Bank, N.A.
Summary of changes to your account terms effective 08/08/2019.
  • The description of the Minimum Payment calculation found under your Cardmember Agreement Rates and
    Fees Table is changing to a minimum of $35 and to include unique payment obligations in connection with
    Flexible Financing Offers.
  • We are introducing two new features, My Chase LoanSM and My Chase PlanSM, under which Flexible Financing Offers
    may be available to you from time to time, subject to the new rates and fees and Cardmember Agreement terms
    described below.
  • A binding arbitration provision is added and the Military Lending Act Notice is revised accordingly. YOU CAN
    REJECT THE BINDING ARBITRATION AGREEMENT. YOU MUST MAIL YOUR REJECTION TO US BY
    08/07/2019. PLEASE SEE THE END OF THIS NOTICE FOR INSTRUCTIONS.
Details on the changes to your account, effective 08/08/2019
1. Your Cardmember Agreement Rates and Fees Table is amended as follows:
                                            Revised Terms as of 08/08/2019

                                    INTEREST RATES AND INTEREST CHARGES
 My Chase Loan            17.49%. This APR will vary with the market based on the Prime Rate.a
 Annual Percentage        Promotional offers with fixed APRs and varying durations may be available from time to time
 Rate (APR)               on some accounts.
 Paying Interest          Your due date will be a minimum of 21 days after the close of each billing cycle. We will not
                          charge you interest on new purchases if you pay your entire balance or Interest Savings Balance
                          by the due date each month. We will begin charging interest on balance transfers and cash
                          advances on the transaction date.

                                                           FEES
 My Chase Plan Fee        1.72% of the amount of each purchase transaction selected to create a My Chase Plan.
 (fixed finance charge)   The My Chase Plan Fee will be determined at the time each My Chase Plan is created and will remain
                          the same until the My Chase Plan balance is paid in full.c


                            SEE BACK OF PAGE for more important information about your account.
       7
                                      * THIS IS A DUPLICATE COPY *                                                          CTE021
    Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 9 of 13


ADDITIONAL INFORMATION ABOUT THESE CHANGES
a
    My Chase Loan APR: We add 11.99 % to the Prime Rate to determine the My Chase Loan APR. Variable APRs are
    based on the highest U.S. prime rate published in the Money Rates section of The Wall Street Journal two business
    days (not weekends or federal holidays) before your statement closing date. The U.S. prime rate is currently 5.50% as of
    05/08/2019. The daily periodic rate is 0.04792%.
c
    My Chase Plan Fee. The My Chase Plan Fee is calculated at the time each plan is created and is based on the amount
    of each purchase transaction selected to create the plan, the number of billing periods you choose to pay the balance in
    full, and other factors. The monthly and aggregate dollar amount of your My Chase Plan Fee will be disclosed during the
    activation of each My Chase Plan.
2. The description of Minimum Payment found under your Cardmember Agreement Rates and Fees Table is changed to
   read as follows:
   Minimum Payment: We will calculate the minimum payment as:
     1. Any past-due amounts; PLUS
     2. Any special payment obligations in connection with Flexible Financing Offers which require repayment of the
        balance over a pre-selected number of billing periods; PLUS
     3. The larger of:
        a. $35 (or total amount you owe if less than $35); or
        b. The sum of:
               i. 1% of the new balance (excluding any Flexible Financing Offer balances which require special payment
                  obligations to ensure repayment of the balance over a pre-selected number of billing periods), PLUS
               ii. any periodic interest charges and late fees we have billed you on the statement for which your minimum
                   payment is calculated.
3. IMPORTANT DEFINITIONS
  The Important Definitions section of your Cardmember Agreement is amended to include two new terms, Interest
Saving
  Balance and Flexible Financing Offers, as follows:
    TERM                        WHAT IT MEANS
    Interest Saving Balance     When you take advantage of Flexible Financing Offers, we will not charge you interest on new
                                purchases if you pay your entire Interest Saving Balance by the due date each month.
                                If your Interest Saving Balance for any billing cycle is less than your minimum payment due, your
                                Interest Saving Balance amount will reflect your minimum payment due to avoid a late fee.
    Flexible Financing Offers   When you take advantage of Flexible Financing Offers, like those available with My Chase Loan
                                and My Chase Plan, you can pay those balances over time based on their offer terms and still
                                avoid additional interest charges on new purchases.

4. USING YOUR CARD
     We are adding My Chase Loan and My Chase Plan to your account. These are two new features under which Flexible
     Financing Offers may be available to you from time to time. Therefore, the Using Your Card section of your Cardmember
     Agreement is amended to include two new transaction types, My Chase Loan and My Chase Plan as follows:




           8
   Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 10 of
                                         13

 TRANSACTIONS        WHAT IT MEANS TO YOU                                                                 OUR RESPONSIBILITY
                     If eligible, you may use the My Chase Loan feature to obtain cash as an electronic   At our discretion, we may
                     deposit into an eligible bank account held by a financial institution located in     make My Chase Loan
                     the United States by accepting a My Chase Loan offer. Each offer will include        available to you; we may
                     a My Chase Loan APR and the number of billing periods it will take to pay            decline a My Chase Loan
                     the My Chase Loan balance in full by making regular payments each monthly            transaction for any reason.
                     billing period.
                     Your ability to create a My Chase Loan balance is based on a variety of factors,
                     such as your creditworthiness, your credit limit, and your past account behavior.
                     You will not be able to create a My Chase Loan balance if you enroll in a debt
                     management program or if your account is closed or in default.
                     My Chase Loan transactions are not Cash Advances or Balance Transfers.
                     My Chase Loan provides Flexible Financing Offers. Therefore, when you have
                     a My Chase Loan balance on your account, we will not charge you interest on
                     new purchases if you pay your entire Interest Saving Balance by the due date
                     each month.
                     If eligible, you may use the My Chase Plan feature through Chase.com or              At our discretion, we may
                     the Chase Mobile App to create, from recent eligible purchase transactions,          make My Chase Plan
                     a My Chase Plan balance with set repayment terms, subject to the                     available to you; we may
                     My Chase Plan Fee. From the available offers, you select how many billing            decline a My Chase Plan
                     periods it will take to pay the My Chase Plan balance in full by making              transaction for any reason.
                     regular payments each monthly billing period. For each billing period during
                     which there is a balance in the My Chase Plan, you will be charged the
                     My Chase Plan Fee, rather than interest under the Purchase APR.
                     An eligible purchase transaction for My Chase Plan is a purchase of at least
                     a specified dollar amount but may not include certain purchase transactions,
                     such as cash-like transactions and any fee owed to us, including Annual
                     Membership Fees. Cash advance, balance transfer and My Chase Loan
                     transactions are not eligible for My Chase Plan.
                     Your ability to create a My Chase Plan balance is based on a variety of factors,
                     such as your creditworthiness, your credit limit, and your account behavior.
                     You will not be able to create a My Chase Plan balance if you enroll in a debt
                     management program or if your account is closed or in default.
                     When you have a My Chase Plan balance on your account, we will not charge
                     you interest on new purchases if you pay your entire Interest Saving Balance
                     by the due date each month.

5. PAYING US BACK
• The second bullet under “What it Means to You” for the Interest-Free Period on Purchases within the Paying Us Back
  section of your Cardmember Agreement is amended to include a reference to Interest Saving Balance, as follows:
   • Your account is in an interest-free period when you pay your New Balance or Interest Saving Balance, as shown on your
     statement, every month by the due date and time. During this period, you will not pay interest on new purchases.
• The “What it Means to You” column for Payment Allocation under the Paying Us Back section of your Cardmember
  Agreement is amended in its entirety to read as follows:
   • When you make a payment, generally, we first apply your minimum payment to the monthly obligation for any Flexible
     Financing Offer balances with special payment obligations which require repayment of the balance over a pre-selected
     number of billing periods, and then to the balance on your monthly statement with the lowest APR.
   • Any payment above your minimum payment would generally then be applied to the balance on your monthly statement
     with the highest APR first.
   • If you do not pay your New Balance or Interest Saving Balance, as shown on your statement, in full each month, you
     may not be able to avoid interest charges on new purchases.

6. ABOUT OUR RELATIONSHIP


        9
   Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 11 of
                                         13

• The About Our Relationship section of your Cardmember Agreement is amended to include a new section titled
  Binding Arbitration as follows:
 IMPORTANT INFORMATION WHAT IT MEANS
 Binding Arbitration             Unless you timely reject the agreement to arbitrate, disputes with us may be resolved by binding
                                 arbitration. With arbitration, you cannot go to court, have a jury trial or initiate or participate in a
                                 class action for your dispute(s) with us. In arbitration, disputes are resolved by an arbitrator, not a
                                 judge or jury, and procedures are simpler and more limited than rules applicable in court.
                                 Please see the Arbitration Agreement section for more details, including instructions for how to
                                 reject the agreement to arbitrate.

• The Military Lending Act Notice within the About Our Relationship section of your Cardmember Agreement is amended by
  replacing the second to last sentence with the following:
  If you are covered by the Military Lending Act, (i) then you are not bound by the Arbitration Agreement below, and (ii)
  notwithstanding anything to the contrary in this agreement, to the extent required by the Military Lending Act, nothing in
  this agreement will be deemed a waiver of the right to legal recourse under any otherwise applicable provision of state or
  federal law.

7. INTEREST CHARGES
With the introduction of My Chase Loan, the description of when we add transactions and fees to your daily balance within
the Interest Charges section of your Cardmember Agreement is amended as follows:
“We add transactions and fees to your daily balance no earlier than:
   • For new purchases, balance transfers, cash advances or My Chase Loans– the date of the transaction.
   • For new cash advance checks or balance transfer checks – the date the payee deposits the check.
   • Fees – either on the date of a related transaction, the date they are posted to your account, or the last day of the billing
     cycle, whichever we may choose.”
8. ARBITRATION AGREEMENT
  A new section titled Arbitration Agreement is hereby added to the end of the agreement as follows (following the section
  titled Your Billing Rights):
                                                 ARBITRATION AGREEMENT
                          PLEASE REVIEW—IMPORTANT—AFFECTS YOUR LEGAL RIGHTS

This arbitration agreement provides that all disputes between you and Chase must be resolved by BINDING ARBITRATION
whenever you or we choose to submit or refer a dispute to arbitration. By accepting this arbitration agreement you GIVE UP
YOUR RIGHT TO GO TO COURT (except for matters that may be taken to a small claims court). Arbitration will proceed on
an INDIVIDUAL BASIS, so class actions and similar proceedings will NOT be available to you.
YOU HAVE THE RIGHT TO REJECT THIS AGREEMENT TO ARBITRATION, BUT IF YOU WISH TO REJECT IT,
YOU MUST DO SO PROMPTLY. If you do not reject this agreement to arbitration by 08/07/2019 in the manner
set forth below, then:
* In arbitration, your rights will be determined by a NEUTRAL ARBITRATOR and NOT A JUDGE OR JURY.
* The procedures in arbitration are simpler and more limited than rules applicable in court.
* Arbitrator decisions are subject to VERY LIMITED REVIEW BY A COURT.

If you do not reject this agreement by 08/07/2019, you or we may elect to resolve any Claim by arbitration.
For purposes of this agreement to arbitrate, “you” includes any co-applicant or authorized user on your account, or
anyone else connected with you or claiming through you; and “we” or “us” includes JPMorgan Chase Bank, N.A. and
Chase Bank USA, N.A., all of their parents, subsidiaries, affiliates, successors, predecessors, employees, and related
persons or entities and all third parties who are regarded as agents or representatives of us in connection with the account,
or the subject matter of the claim or dispute at issue.
All claims or disputes between you and us about or relating in any way to your account, any prior account, your cardmember
agreement with us (including any future amendments), any prior cardmember agreement, or our relationship are referred to as
“Claims” for purposes of this agreement to arbitrate. Claims include, for example, claims or disputes arising from or relating
in any way to transactions involving your account; any interest, charges, or fees assessed on your account; any service(s)


        10
   Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 12 of
                                         13

or programs related to your account; any communications related to your account; and any collection or credit reporting of
your account. Claims also include claims or disputes arising from or relating in any way to advertising and solicitations, or
the application for, approval, or establishment of your account. Claims are subject to arbitration regardless of whether they
are based on contract, tort, statute, regulation, common law or equity, or whether they seek legal or equitable remedies. All
Claims are subject to arbitration whether they arose in the past, may currently exist, or may arise in the future. Arbitration
will apply even if your account is closed, sold, or assigned; you pay us in full any outstanding debt you owe; or you file for
bankruptcy. In the event that your account is sold and/or assigned, we retain our right to elect arbitration of Claims by you
and you retain your right to elect arbitration of Claims by us.
* If you are covered by the Military Lending Act, then you are not bound by this arbitration agreement, and to the extent
   required by the Military Lending Act, nothing in this agreement will be deemed a waiver of the right to legal recourse under
   any otherwise applicable provision of state or federal law.
The only other exception to the arbitration requirement is that you have the right to file and pursue a Claim in a small claims
court instead of arbitration if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
If you initiate a Claim in arbitration, no changes to the terms of this agreement to arbitrate that are made after we receive your
Claim will apply to that Claim.
This agreement to arbitrate is governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.
Can I (the customer) reject this agreement to arbitrate?
Yes. You have the right to reject this agreement to arbitrate if you notify us no later than 08/07/2019. You must do so in
writing by stating that you reject this agreement to arbitrate and include your name, account number, address and personal
signature. Your notice must be mailed to us at P.O. Box 15298, Wilmington, DE 19850-5298. Rejection notices sent to any
other address, or sent by electronic mail or communicated orally, will not be accepted or effective.
What about class actions or representative actions?
Individuals sometimes seek to bring lawsuits on behalf of other, similarly situated individuals. This is often called a class
action. Class actions, other similar representative procedures, and consolidation of Claims (except for claimants on the same
account) are not available under this agreement to arbitrate. Claims in arbitration will proceed only on an individual basis.
Additionally, you may not join your claims with other persons on other accounts in the arbitration; each person must arbitrate
his or her own claims separately.
UNLESS YOU REJECT THIS AGREEMENT TO ARBITRATE, YOU AND WE ARE WAIVING THE RIGHT TO ASSERT
OR PARTICIPATE IN A CLASS ACTION, OR ANY REPRESENTATIVE OR CONSOLIDATED PROCEEDING IN COURT
OR IN ARBITRATION.
The arbitrator shall have no authority to entertain any Claim as a class action or on any other similar representative basis,
nor shall the arbitrator have any authority to consolidate Claims brought by separate claimants (except for claimants on the
same account). To be clear, this means that the arbitrator also shall have no authority to make any award for the benefit of,
or against, any person other than the individual who is the named party. If these terms prohibiting class, representative, or
consolidation procedures are held to be legally unenforceable for any reason with respect to a Claim, then the Claim must be
handled through litigation in court instead of by arbitration.
How does arbitration work?
Arbitration is different from a lawsuit in state or federal court. Arbitration is conducted by private organizations that specialize
in alternative dispute resolution, and is conducted before a neutral arbitrator instead of a judge or jury. Arbitration procedures
are generally simpler and more informal than court procedures. For example, discovery is more limited in arbitration than in
court. Also, arbitrator decisions are subject to only limited review by courts. As discussed above, certain rights that you may
have in court are not available in arbitration. At the same time, in arbitration you are entitled to recover attorneys’ fees from us
to the same extent as you would be in court.
Under this agreement to arbitrate, the party filing a Claim must select either Judicial Arbitration and Mediation Services
(“JAMS”) or the American Arbitration Association (“AAA”) as the arbitration administrator. You can learn more about these
organizations online, at the addresses provided below. Each of these organizations will apply its code of procedures in effect
at the time the arbitration claim is filed. If there is a conflict between that code of procedures and this arbitration provision
and/or any sections of this agreement, this arbitration provision and/or this agreement will control. In the event that JAMS
or the AAA is unable or unwilling to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral
arbitrator selected by agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the
Federal Arbitration Act).
A single arbitrator designated by the arbitration administrator will decide the Claim under applicable law. The arbitrator is
bound by the terms of this agreement to arbitrate. All issues are for the arbitrator to decide, except that issues relating
to the scope, enforceability, interpretation, formation, and validity of this arbitration agreement are for a court to decide.
The arbitrator will honor all claims of privilege recognized by law. Subject to the prohibition on class, representative, and
consolidation procedures set forth above, the arbitrator will have the power to award to a party any damages or other


        11
   Case 1:20-cv-02815-WJM-GPG Document 27-5 Filed 12/07/20 USDC Colorado Page 13 of
                                         13

relief provided for under applicable law. That is, a party will be entitled to recover in arbitration any damages or other relief
that it could recover if it prevailed in a court proceeding as an individual. No arbitration award or decision will have any
preclusive effect on issues or claims in any subsequent proceedings beyond the Claims at issue. The arbitrator’s authority is
limited to claims between you and us, and the arbitrator can award damages or relief only to you, but not to or on behalf of
anyone else.
Although under some laws we may have a right to an award of attorneys’ fees and expenses if we prevail, we agree that we
will not seek such an award.
If your Claim is for $10,000 or less, you may choose whether the arbitration will be conducted solely on the basis of
documents, through a telephonic hearing, or in an in-person hearing. Any in-person hearing will take place in the
federal judicial district that includes your address at the time the Claim is filed, unless the parties agree to a different place.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. An arbitrator’s award shall consist of a written statement
setting forth the disposition of each Claim. At the request of any party, the arbitrator shall also set forth a written explanation
of the essential findings and conclusions on which the award is based.
A party can file a written appeal to the arbitration administrator within 30 days after an award is issued. The appeal will
proceed before a panel of three neutral arbitrators designated by the same arbitration administrator. That panel will
consider all legal and factual issues anew, and make all decisions and awards by majority vote based on the documents
and arbitration record without a hearing. Any review by a court shall be governed by the Federal Arbitration Act. Any final
arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not
otherwise required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay
any fees of the arbitrator and arbitration administrator for the first two days of any hearing. If you win the arbitration, we will
reimburse you for any fees you paid to the arbitration organization and/or arbitrator. All other fees will be allocated according
to the arbitration administrator’s rules and applicable law. If you consider that you are unable to afford any fees that would
be yours to pay to the arbitration administrator, you may request that we pay or reimburse them, and we will consider your
request in good faith.
You may represent yourself in arbitration, or you may be represented by a lawyer. Except as described above, you will be
responsible for your own attorneys’ fees and costs.
How do I (the customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS at (800) 352-5267 or jamsadr.com; or the AAA
at (877) 495-4185 or www.adr.org. Both of these administrators have particular rules for arbitrations initiated by a consumer.




        12
